Citation Nr: 0412786	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
Osgood-Schlatter's disease of the left knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee, as secondary to service-connected 
Osgood-Schlatter's disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board has granted a motion to advance the claimant's 
appeal on the docket pursuant to 38 C.F.R. § 20.900(c) due to 
his advanced age.

In April 2004, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
testimony has been associated with the claims file.

In this case, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his 
service-connected Osgood-Schlatter's disease of the left knee 
in February 2000.  Since then, the veteran testified at his 
April 2004 videoconference hearing that he recently had 
received pills and cortisone shots to treat his left knee.  
Additionally, the veteran indicated that he uses a VA-issued 
cane and a knee brace to compensate for instability.  In 
light of this testimony indicating increased severity of the 
veteran's symptoms, and in order to comply with VA's duty to 
assist, he is entitled to a current VA examination.

Additionally, the Board concludes that a medical opinion is 
necessary to address the issue of whether the veteran's 
degenerative joint disease of the left knee can be clearly 
dissociated from his service-connected Osgood-Schlatter's 
disease of the left knee.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO should obtain copies of 
treatment records for the veteran from 
the West Palm Beach VAMC since December 
2000.

2.  The veteran should be scheduled for 
an examination by an appropriate 
specialist to determine the nature and 
severity of his Osgood-Schlatter's 
disease of the left knee, or any 
residuals thereof.  The claims file must 
be made available to the examiner for 
review prior to the examination.  All 
tests deemed necessary should be 
conducted.  The examination report should 
contain a full description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment 
attributable to Osgood-Schlatter's 
disease.  The examiner is also requested 
to provide an opinion as to whether the 
degenerative joint disease of the left 
knee can be clearly dissociated from the 
service-connected Osgood-Schlatter's 
disease of the left knee.  If the 
examiner is of the opinion that the 
degenerative joint disease is not a 
manifestation of the Osgood-Schlatter's 
disease or due to the Osgood-Schlatter's 
disease, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected Osgood-Schlatter's disease of 
the left knee aggravates the degenerative 
joint disease of the left knee and, if 
so, what level of disability is 
attributable to any such aggravation.  
The opinions should adequately summarize 
the relevant history and clinical 
findings, and provide explanations as to 
all medical conclusions rendered.

3.  The RO should re-adjudicate the 
veteran's claims in light of the evidence 
added to the record since the last 
Supplemental Statement of the Case 
(SSOC).  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a SSOC 
and be given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


